1
2
3
4
5
6
7
                                     UNITED STATES DISTRICT COURT
8
                                 EASTERN DISTRICT OF CALIFORNIA
9
10
11   JAMES C. McCURDY,                           ) Case No.: 1:17-cv-01356-LJO-SAB (PC)
                                                 )
12                 Plaintiff,                    )
                                                 ) ORDER DENYING PLAINTIFF’S MOTION TO
13         v.                                    ) COMPEL
14                                               ) [ECF No. 50]
     S. KERNAN, et al.,
                                                 )
15                 Defendants.                   )
                                                 )
16                                               )
           Plaintiff James C. McCurdy is appearing pro se and in forma pauperis in this civil rights action
17
     pursuant to 42 U.S.C. § 1983.
18
            Currently before the Court is Plaintiff’s motion to compel, filed July 15, 2019. Defendants
19
     filed an opposition on July 22, 2019. The Court deems the matter suitable without a reply pursuant to
20
     Local Rule 230(l). Plaintiff’s motion to compel must be denied.
21
            In his motion to compel, Plaintiff seeks an order compelling Defendant Thomas to respond to
22
     his discovery requests. (ECF No. 50 at pp. 1-2.) However, the sole Defendant in this action is
23
     Bautista, not Thomas. In addition, discovery in this matter was stayed on June 4, 2019, pending a
24
     final ruling on Defendant’s motion for summary judgment. (ECF No. 46.) Thus, Plaintiff’s motion to
25
     compel must be denied. The Court notes for the record that Plaintiff may have intended to file this
26
     motion in case number 2:17-cv-01736-TLN-CKD (PC), James C. McCurdy v. California Department
27
     of Corrections and Rehabilitation, et al., in which Randy Thomas is a Defendant. Therefore, if
28

                                                        1
1    Plaintiff inadvertently filed the motion in this action, he must re-file it in the other case if that was his

2    true intent.

3
4    IT IS SO ORDERED.

5    Dated:     July 23, 2019
6                                                         UNITED STATES MAGISTRATE JUDGE

7
8
9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                                           2
